Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Tony Turnage appeals the district court’s orders dismissing under 28 U.S.C. § 1915(e)(2)(B) (2006) his 42 U.S.C. § 1983 (2006) complaint, and denying reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Turnage v. LaCorte, No. 1:12-cv-02214-ELH, 2012 WL 3263895 (D.Md. Aug. 7 & 23, 2012). We dispense with oral *361argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.